BLAND, P. J.
This cause originated in a justice’s court, from which, in due course, it was appealed to the circuit court, where on a trial anew to the court sitting as a jury, plaintiff, a corporation recovered judgment. The only declaration of law asked' by defendant, was to the effect that under the law and evidence, plaintiff could not recover. No objection was made to the admission or rejection of evidence. The sole contention of defendant is that the evidence is insufficient to support the finding and judgment of the court.
The evidence discloses that plaintiff is a dealer.in ice cream and milk, and that the Hamilton Ice Cream Company, a co-partnership, purchased of plaintiff, in the year 1905, one hundred dollars worth of milk and ice cream and owes the balance of $86.19 on the account. The evidence for plaintiff tends to prove that defendant was a member of the Hamilton Ice Cream Company and held himself out to the plaintiff as a member of said *671firm. The evidence for defendant tends to show that he was not a member of said firm and never held himself out to plaintiff as such. In this state of the case, there is nothing for this court to do but affirm the judgment.
The judgment is affirmed.
All concur.